—Judgment unanimously affirmed. Memorandum: The record does not support the contention that County Court imposed a more severe sentence than defendant bargained for when he pleaded guilty. The court honored its promise not to impose the maximum sentence of 81/s to 25 years, and no other commitment with respect to sentencing was made. Upon our review of the record, we conclude that "the evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation,” establish that defendant’s attorney provided meaningful representation (People v Baldi, 54 NY2d 137, 147). The sentence is not unduly harsh or severe. We have examined *958defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Cayuga County Court, Corning, J.—Rape, 1st Degree.) Present—Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.